DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response filed 11 July 2022 has been considered and entered. Accordingly, claims 1, 31-35, and 37-48 are pending in this application. Claims 2-30 and 36 are cancelled; claims 31-35, and 37-44 are as previously presented.

Claim Objections
Claim 38 is objected to because of the following informalities:  
As to claim 38, a space should be present between “parameter;” and “and”  in line 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 31-35, and 37-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, and similarly claims 38 and 45, the claim recites the step of “(b) changing the one or more guidelines based on the reported performance parameter” as introduced in the amendment filed 06 July 2021. However, no support could be located in applicant’s specification, as originally filed, for actually performing the step of changing the guidelines as claimed. The closest identified support for applicant’s amended language appears in [0022] which states, “Such reporting may be used as a basis for an operational analysis of a data processing device and/or a data processing environment, and may provide a basis for changing the guidelines used” [emphasis added]. This passage never actually recites that the guidelines are changed, rather that they merely may provide a basis for changing the guidelines. Applicant’s specification, see [0029]-[0030] provides several possible operations which could be performed in response to detected changes, none of which recite or even suggest changing the guidelines themselves. As such, claims 1, 38, and 45 contain new matter not supported by Applicant’s original disclosure, and are rejected under 35 USC §112(a) for lack of written description accordingly.

As to claims 31-37, 39-43, and 46-48, the claims inherit the deficiencies of claims 1, 38, and 45 under 35 USC §112(a) as set forth above and are therefore rejected under 35 USC §112(a) for the same reasons as claims 1, 38, and 45 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 31, 32, 34, 37-39, 41, 42, 44-46, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambhammettu (previously presented)(US 2003/005109 A1), and further in view of Aggarwal (previously presented)(US 2004/0088405 A1) and DiFalco (previously presented)(US 2004/0006614 A1).

As to claim 1, Kambhammettu discloses a computer-implemented method for a data processing environment comprising:
 determining that a change detected at a data processing device of the data processing environment violates one or more guidelines of a conformance authority (Figs. 4, 7 & 8 [0036]-[0038]; [0043]; [0044], Changes are determined and generate change data that is subsequently used to check limits and requirements of rules, i.e. guidelines, of a rules database, i.e. conformance authority, to determine whether the changes violate the rules or not.); and
 responsive to the determining that the detected change violates at least one of the one or more guidelines ([0038]; [0039]; [0044], In response to determining violations of a guideline, the 'alert' specified in the violated guideline causes a notification or action to be taken.):
(a) reporting the detected change ([0035]; [0039]; [0040], Detected change are reported as alerts which are reported to a user for maintenance via a user interface.).
Kambhammettu does not specifically disclose
(a) reporting the detected change together with a performance parameter of the data processing device;
(b) changing the one or more guidelines based on the reported performance parameter; and 
(c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline.  
However, Aggarwal discloses (a) reporting the detected change together with a performance parameter of the data processing device (Figs. 6 & 11a; [0042]; [0044]; [0045], [0361]; [0381]; [0383], Changes in device elements are detected and reconciled with rules specifying metrics thresholds. A report of violations, e.g. “Top N” report can be produced for administrative users showing the severity of the change causing the violation, the type, along with a performance parameter, e.g. uptime/availability, for each of the N devices.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kambhammettu with the teachings of Aggarwal by modifying Kambhammettu, which can include rules applicable to system performance (Kambhammettu, [0036]), and an interface for an administrator to view alerts and configure server data (Kambhammettu, [0035]; [0039]; [0040]), to incorporate performance based rules, thresholds, and severity states and report them with alert report information including performance parameters to the user interface of Kambhammettu (Kambhammettu, [0035]; [0040]) like is done by Aggarwal. The motivation for doing so would have been to record, track, and report to a user historical state changes related to device performance criteria of the devices of Kambhammettu (Aggarwal, [0361]; [0380]; [0381].).
Kambhammettu, as previously modified with Aggarwal does not specifically disclose (b) changing the one or more guidelines based on the reported performance parameter; and (c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline.
However, as noted above, Kambhammettu does disclose the Administrative user can view reports and update server data (Kambhammettu, [0035]; [0040]) and is part of the process to audit systems for root causes and an aid in management of the system (Kambhammettu, [0014]), and also can “perform rule and alert maintenance” (Kambhammettu, [0040]). Additionally, although Aggarwal does not explicitly describe remedial action performed in response to reporting, it would have been obvious to a person having ordinary skill in the art that an administrative user of Aggarwal that is choosing to review reported performance data being reported in an end-to-end manner (Aggarwal, [0381]; [0431]) would desire to do some action with the information gleaned from the reports explicitly chosen to view and not simply read them with no goal in mind.

However, DiFalco discloses determining that a change detected at a data processing device of the data processing environment violates one or more guidelines of a conformance authority (Figs. 3-4, 10; [0018]; [0020]; [0041]; [0043], A state-change is detected at a node, i.e. a data processing device, by determining whether it violates one or more rules, i.e. guidelines, of a rule manager, i.e. a conformance authority.);
responsive to the determining that the detected change violates at least one of the one or more guidelines ([0018]; [0041]):
(a) reporting the detected change ([0018], Users are alerted of detected state-changes, i.e. the detected change is reported.); and
(b) changing the one or more guidelines based on the reported detected change ([0018]; [0022]; [0042], E.g. in response to a deviation, the baseline state used to determine violations, i.e. as part of the guideline/rule to compare to, can be updated.); and
(c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline ([0018]; [0042], The baseline can be updated with the deviated state.) notifying a user of the deviation, and enabling the user to respond to the change by changing the one or more guidelines ([0018]; [0022]; [0042], E.g. in response to a deviation, the baseline state used to determine violations, i.e. as part of the guideline/rule to compare to, can be updated.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kambhammettu, Aggarwal, and DiFalco by further modifying Kambhammettu such that in response to an alert reporting the change and performance parameter to an administrative user, and the administrative the user upon reviewing the report and performance data therein, choose based thereon to update the guidelines, e.g. by updating the baseline to incorporate the change as in DiFalco, accordingly as similarly done when a similar alert is provided to a user of DiFalco. Thus, as combined, rendering obvious “(b) changing the one or more guidelines based on the reported performance parameter; and (c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline” as claimed. As stated above, it would have been obvious to an administrative user reviewing changes and reported performance parameters to take appropriate actions as part of managing the system of Kambhammettu, as modified with Aggarwal, as part of standard administrative duties, and thus said ordinarily skilled artisan would have been motivated to make the modifications to Kambhammettu as set forth above so as to enable an administrator to make necessary administrative changes to the system in response to alerts and changes in the system (Kambhammettu, [0014]; [0040]; Aggarwal, [0381]; [0431]; DiFalco, [0018], All references are directed to a user managing and responding to changes in system devices.).
Additionally, it would have been obvious to said ordinarily skilled artisan that the user of Kambhammettu, as modified Aggarwal and DiFalco, receiving an alert to perform a remediation action in response to a deviation would have a small and finite set of basic predictable options to effectuate remediation such that any state-change in the system is reconciled with an appropriate guideline; e.g., changing the changed state to conform (e.g. restoring to the baseline), accepting the change (e.g. updating the baseline with the change), or changing the guideline itself. DiFalco discloses that the rules used to detect state changes can be edited, i.e. changed after creation, by the user in a user interface dialog (DiFalco, Figs. 7-8; [0051]; [0052]), and similarly Kambhammettu discloses a user interface for rule maintenance (Kambhammettu, [0040]). Thus, it would have been obvious to said ordinarily skilled artisan at the time of invention that in addition to updating the baseline or restoring the current changed state (DiFalco, [0018]), the user could obviously try to also use the rule editor to edit rules, e.g. as part of rule maintenance of Kambhammettu, to effectuate remediation based on the received reported change and performance parameter with a reasonable expectation of successfully modifying a rule such that the state change would no longer be a violation, e.g. being motivated to prevent unwanted detection of future violations. Thus further rendering obvious “(b) changing the one or more guidelines based on the reported performance parameter” as claimed.

As to claim 31, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu, discloses determining one or more users associated with the detected change (Kambhammettu, [0035], A responsible party who made a change, i.e. a user, is tracked and presentable for reports. [0036]; [0038]-[0040], additionally, alerts are determined, i.e. facilitating definition, when a change is found to violate a rule. A human operator, i.e. a user, is notified of the alert. Thus the system, which notifies the user, is determining the user being associated with the change via the alert related to the change.).  

As to claim 32, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu, discloses wherein the data processing device is a device selected from the group consisting of a networking device, a server, a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, a cellular phone, a set top box, and a media player (Kambhammettu, Fig. 2; [0023]; [0033] Changes to various files, i.e. elements, of systems such as customers’ servers, i.e. servers and networking devices, of a data processing environment 200.).
Furthermore, as the claim is a method claim and not a system, the types of devices do not affect the structure or require steps to be performed and thus the features of claim 32, i.e. “wherein the data processing device is a device selected from the group consisting of a networking device, a server, a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, a cellular phone, a set top box, and a media player”, do not carry patentable weight. No method function is performed differently because of the type of device. See MPEP §2111.04.

As to claim 34, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu, as previously modified with Aggarwal and DiFalco, discloses wherein the one or more guidelines specify multiple conforming values (Kambhammettu, [0036]; [0037], There are a plurality of rules, i.e. guidelines, each with their own respective conforming values, e.g. registry key. Thus, specifying multiple conforming values.).

As to claim 37, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu, as previously modified with Aggarwal and DiFalco, discloses wherein the reported performance parameter reports a network outage (Aggarwal, Figs. 16-17; [0381], [0401], e.g. network and network device availability.).
The motivations for combining the teachings of Kambhammettu, Aggarwal, and DiFalco are the same as set forth with respect to claim 1 above.

As to claim 38, Kambhammettu discloses one or more non-transitory computer-readable storage media storing instructions that, when executed by a computer, cause the computer to perform a method ([0017]; [0018), the method comprising:
determining that a change detected at a data processing device of the data processing environment violates one or more guidelines of a conformance authority (Figs. 4, 7 & 8 [0036]-[0038]; [0043]; [0044], Changes are determined and generate change data that is subsequently used to check limits and requirements of rules, i.e. guidelines, of a rules database, i.e. conformance authority, to determine whether the changes violate the rules or not.)
 responsive to the determining that the detected change violates at least one of the one or more guidelines ([0038]; [0039]; [0044], In response to determining violations of a guideline, the 'alert' specified in the violated guideline causes a notification or action to be taken.):
(a) reporting the detected change ([0035]; [0039]; [0040], Detected change are reported as alerts which are reported to a user for maintenance via a user interface.).
Kambhammettu does not specifically disclose
at least one of the violated guidelines comprising a range of parameters;
(a) reporting the detected change together with a performance parameter of the data processing device;
(b) changing the one or more guidelines based on the reported performance parameter; and 
(c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline. 
However, Aggarwal discloses (a) reporting the detected change together with a performance parameter of the data processing device (Figs. 6 & 11a; [0042]; [0044]; [0045], [0361]; [0381]; [0383], Changes in device elements are detected and reconciled with rules specifying metrics thresholds. A report of violations, e.g. “Top N” report can be produced for administrative users showing the severity of the change causing the violation, the type, along with a performance parameter, e.g. uptime/availability, for each of the N devices.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kambhammettu with the teachings of Aggarwal by modifying Kambhammettu, which can include rules applicable to system performance (Kambhammettu, [0036]), and an interface for an administrator to view alerts and configure server data (Kambhammettu, [0035]; [0039]; [0040]), to incorporate performance based rules, thresholds, and severity states and report them with alert report information including performance parameters to the user interface of Kambhammettu (Kambhammettu, [0035]; [0040]) like is done by Aggarwal. The motivation for doing so would have been to record, track, and report to a user historical state changes related to device performance criteria of the devices of Kambhammettu (Aggarwal, [0361]; [0380]; [0381].).
Kambhammettu, as previously modified with Aggarwal does not specifically disclose at least one of the violated guidelines comprising a range of parameters, 
(b) changing the one or more guidelines based on the reported performance parameter; and 
(c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline.
However, as noted above, Kambhammettu does disclose the Administrative user can view reports and update server data (Kambhammettu, [0035]; [0040]) and is part of the process to audit systems for root causes and an aid in management of the system (Kambhammettu, [0014]), and also can “perform rule and alert maintenance” (Kambhammettu, [0040]). Additionally, although Aggarwal does not explicitly describe remedial action performed in response to reporting, it would have been obvious to a person having ordinary skill in the art that an administrative user of Aggarwal that is choosing to review reported performance data being reported in an end-to-end manner (Aggarwal, [0381]; [0431]) would desire to do some action with the information gleaned from the reports explicitly chosen to view and not simply read them with no goal in mind.
DiFalco discloses determining that a change detected at a data processing device of a data processing environment violates one or more guidelines of a conformance authority (Figs. 3-4, 10; [0018]; [0020]; [0041]; [0043], A state-change is detected at a node, i.e. a data processing device, by determining whether it violates one or more rules, i.e. guidelines, of a rule manager, i.e. a conformance authority.), at least one of the violated guidelines comprising a range of parameters (Fig. 8c, #832; [0052], A rule can comprise a range of parameters such as a range of attributes to check assigned to the rule.);
responsive to determining that the detected change violates at least one of the guidelines ([0018]; [0041]):
(a) reporting the detected change ([0018], Users are alerted of detected state-changes, i.e. the detected change is reported.);
(b) changing the one or more guidelines ([0018]; [0022]; [0042], E.g. in response to a deviation, the baseline state used to determine violations, i.e. as part of the guideline/rule to compare to, can be updated.); and
 (c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline ([0018]; [0042], The baseline can be updated with the deviated state.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to recognize that the rules of Kambhammettu could include a wide variety of rules desired by an administrator (Kambhammettu, [0036]) and obvious to further combine the teachings of Kambhammettu, Aggarwal, and DiFalco by further modifying Kambhammettu such that one or more rules include checks to a range of attributes like DiFalco; in response to an alert reporting the change and performance parameter to an administrative user, and the administrative the user upon reviewing the report and performance data therein, choose based thereon to update the guidelines, e.g. by updating the baseline to incorporate the change as in DiFalco, accordingly as similarly done when a similar alert is provided to a user of DiFalco. Thus, as combined, rendering obvious “(b) changing the one or more guidelines based on the reported performance parameter; and (c) changing a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline” as claimed. As stated above, it would have been obvious to an administrative user reviewing changes and reported performance parameters to take appropriate actions as part of managing the system of Kambhammettu, as modified with Aggarwal, as part of standard administrative duties, and thus said ordinarily skilled artisan would have been motivated to make the modifications to Kambhammettu as set forth above so as to enable an administrator to make necessary administrated changes to the system in response to alerts and changes in the system (Kambhammettu, [0014], [0040]; Aggarwal, [0381]; [0431]; DiFalco, [0018], All references are directed to a user managing and responding to changes in system devices.).
Additionally, it would have been obvious to said ordinarily skilled artisan that the user of Kambhammettu, as modified Aggarwal and DiFalco, receiving an alert to perform a remediation action in response to a deviation would have a small and finite set of basic predictable options to effectuate remediation such that any state-change in the system is reconciled with an appropriate guideline; e.g., changing the changed state to conform (e.g. restoring to the baseline), accepting the change (e.g. updating the baseline with the change), or changing the guideline itself. DiFalco discloses that the rules used to detect state changes can be edited, i.e. changed after creation, by the user in a user interface dialog (DiFalco, Figs. 7-8; [0051]; [0052]), and similarly Kambhammettu discloses a user interface for rule maintenance (Kambhammettu, [0040]). Thus, it would have been obvious to said ordinarily skilled artisan at the time of invention that in addition to updating the baseline or restoring the current changed state (DiFalco, [0018]), the user could obviously try to also use the rule editor to edit rules, e.g. as part of rule maintenance of Kambhammettu, to effectuate remediation based on the received reported change and performance parameter with a reasonable expectation of successfully modifying a rule such that the state change would no longer be a violation, e.g. being motivated to prevent unwanted detection of future violations. Thus further rendering obvious “(b) changing the one or more guidelines based on the reported performance parameter” as claimed.

As to claim 39, the claim is rejected for the same reasons as claim 38 above. In addition, Kambhammettu, as previously modified with Aggarwal and DiFalco, discloses wherein the instructions, when executed by a computer, further cause the computer to:
determine one or more users associated with the detected change (Kambhammettu, [0035], A responsible party who made a change, i.e. a user, is tracked and presentable for reports. [0036]; [0038]-[0040], additionally, alerts are determined, i.e. facilitating definition, when a change is found to violate a rule. A human operator, i.e. a user, is notified of the alert. Thus the system, which notifies the user, is determining the user being associated with the change via the alert related to the change.).  

As to claim 41, the claim is rejected for the same reasons as claim 38 above. In addition, Kambhammettu, as previously modified with Aggarwal, and DiFalco, discloses wherein the one or more guidelines specify multiple conforming values (Kambhammettu, [0036]; [0037], There are a plurality of rules, i.e. guidelines, each with their own respective conforming values, e.g. registry key. Thus, specifying multiple conforming values.).  

As to claim 42, the claim is rejected for the same reasons as claim 38 above. In addition, Kambhammettu, as previously modified with Aggarwal, and DiFalco, discloses further storing device start-up configuration guidelines (Aggarwal, [0034]; [0047], E.g. configuration parameters for a DGE upon startup).
The motivations for combining the teachings of Kambhammettu, Aggarwal, and DiFalco are the same as set forth with respect to claim 1 above.
Additionally, although the prior art discloses or renders obvious “storing device start-up configuration guidelines,” this feature is directed to non-functional descriptive material and does not carry patentable weight. I.e. the device start-up configuration guidelines are merely data stored but not used to perform any function of the method. See MPEP §2111.05.

As to claim 44, the claim is rejected for the same reasons as claim 38 above. In addition, Kambhammettu, as previously modified with Aggarwal, and DiFalco, discloses wherein the reported performance parameter reports a network outage (Aggarwal, Figs. 16-17; [0381], [0401], e.g. network and network device availability.).
The motivations for combining the teachings of Kambhammettu, Aggarwal, and DiFalco are the same as set forth with respect to claim 38 above.

As to claim 45, Kambhammettu discloses a computer system, comprising:
a hardware processor programmed to (Fig. 1; [0018]):
determine that a change detected at a data processing device of a data processing environment violates one or more guidelines of a conformance authority (Figs. 4, 7 & 8 [0036]-[0038]; [0043]; [0044], Changes are determined and generate change data that is subsequently used to check limits and requirements of rules, i.e. guidelines, of a rules database, i.e. conformance authority, to determine whether the changes violate the rules or not.), at least one of the guidelines comprising an expression ([0037], i.e. checking the current value of a specific registry key and determining if it equals a specific value.); and
 	responsive to the determining that the detected change violates at least one of the one or more guidelines ([0038]; [0039]; [0044], In response to determining violations of a guideline, the 'alert' specified in the violated guideline causes a notification or action to be taken.):
(a) report the detected change ([0035]; [0039]; [0040], Detected change are reported as alerts which are reported to a user for maintenance via a user interface.).
Kambhammettu does not specifically disclose the processor is programmed to:
(a) report the detected change together with a performance parameter of the data processing device;
(b) change the one or more guidelines based on the reported performance parameter; and 
(c) change a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline.  
However, Aggarwal discloses (a) report the detected change together with a performance parameter of the data processing device (Figs. 6 & 11a; [0042]; [0044]; [0045], [0361]; [0381]; [0383], Changes in device elements are detected and reconciled with rules specifying metrics thresholds. A report of violations, e.g. “Top N” report can be produced for administrative users showing the severity of the change causing the violation, the type, along with a performance parameter, e.g. uptime/availability, for each of the N devices.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kambhammettu with the teachings of Aggarwal by modifying Kambhammettu, which can include rules applicable to system performance (Kambhammettu, [0036]), and an interface for an administrator to view alerts and configure server data (Kambhammettu, [0035]; [0039]; [0040]), to incorporate performance based rules, thresholds, and severity states and report them with alert report information including performance parameters to the user interface of Kambhammettu (Kambhammettu, [0035]; [0040]) like is done by Aggarwal. The motivation for doing so would have been to record, track, and report to a user historical state changes related to device performance criteria of the devices of Kambhammettu (Aggarwal, [0361]; [0380]; [0381].).
Kambhammettu, as previously modified with Aggarwal does not specifically disclose (b) change the one or more guidelines based on the reported performance parameter; and 
(c) change a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline.
However, as noted above, Kambhammettu does disclose the Administrative user can view reports and update server data (Kambhammettu, [0035]; [0040]) and is part of the process to audit systems for root causes and an aid in management of the system (Kambhammettu, [0014]), and also can “perform rule and alert maintenance” (Kambhammettu, [0040]). Additionally, although Aggarwal does not explicitly describe remedial action performed in response to reporting, it would have been obvious to a person having ordinary skill in the art that an administrative user of Aggarwal that is choosing to review reported performance data being reported in an end-to-end manner (Aggarwal, [0381]; [0431]) would desire to do some action with the information gleaned from the reports explicitly chosen to view and not simply read them with no goal in mind.
DiFalco determine that a change detected at a data processing device of a data processing environment violates one or more guidelines of a conformance authority (Figs. 3-4, 10; [0018]; [0020]; [0041]; [0043], A state-change is detected at a node, i.e. a data processing device, by determining whether it violates one or more rules, i.e. guidelines, of a rule manager, i.e. a conformance authority.);
responsive to the determining that the detected change violates at least one of the one or more guidelines ([0018]; [0041]):
(a) report the detected change ([0018], Users are alerted of detected state-changes, i.e. the detected change is reported.); and
(b) change the one or more guidelines based on the reported detected change ([0018]; [0022]; [0042], E.g. in response to a deviation, the baseline state used to determine violations, i.e. as part of the guideline/rule to compare to, can be updated.); and
(c) change a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline ([0018]; [0042], The baseline can be updated with the deviated state.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kambhammettu, Aggarwal, and DiFalco by further modifying Kambhammettu such that in response to an alert reporting the change and performance parameter to an administrative user, and the administrative the user upon reviewing the report and performance data therein, choose based thereon to update the guidelines, e.g. by updating the baseline to incorporate the change as in DiFalco, accordingly as similarly done when a similar alert is provided to a user of DiFalco. Thus, as combined, rendering obvious “(b) change the one or more guidelines based on the reported performance parameter; and (c) change a baseline for the data processing device of the data processing environment to incorporate the detected change into the baseline” as claimed. As stated above, it would have been obvious to an administrative user reviewing changes and reported performance parameters to take appropriate actions as part of managing the system of Kambhammettu, as modified with Aggarwal, as part of standard administrative duties, and thus said ordinarily skilled artisan would have been motivated to make the modifications to Kambhammettu as set forth above so as to enable an administrator to make necessary administrated changes to the system in response to alerts and changes in the system (Kambhammettu, [0014]; [0040]; Aggarwal, [0381]; [0431]; DiFalco, [0018], All references are directed to a user managing and responding to changes in system devices.).
Additionally, it would have been obvious to said ordinarily skilled artisan that the user of Kambhammettu, as modified Aggarwal and DiFalco, receiving an alert to perform a remediation action in response to a deviation would have a small and finite set of basic predictable options to effectuate remediation such that any state-change in the system is reconciled with an appropriate guideline; e.g., changing the changed state to conform (e.g. restoring to the baseline), accepting the change (e.g. updating the baseline with the change), or changing the guideline itself. DiFalco discloses that the rules used to detect state changes can be edited, i.e. changed after creation, by the user in a user interface dialog (DiFalco, Figs. 7-8; [0051]; [0052]), and similarly Kambhammettu discloses a user interface for rule maintenance (Kambhammettu, [0040]). Thus, it would have been obvious to said ordinarily skilled artisan at the time of invention that in addition to updating the baseline or restoring the current changed state (DiFalco, [0018]), the user could obviously try to also use the rule editor to edit rules, e.g. as part of rule maintenance of Kambhammettu, to effectuate remediation based on the received reported change and performance parameter with a reasonable expectation of successfully modifying a rule such that the state change would no longer be a violation, e.g. being motivated to prevent unwanted detection of future violations. Thus further rendering obvious “(b) change the one or more guidelines based on the reported performance parameter” as claimed.


As to claim 46, the claim is rejected for the same reasons as claim 45 above. In addition, Kambhammettu, as previously modified with Aggarwal and DiFalco, discloses wherein the computer system is further configured to determine one or more users associated with the detected change (Kambhammettu, [0035], A responsible party who made a change, i.e. a user, is tracked and presentable for reports. [0036]; [0038]-[0040], additionally, alerts are determined, i.e. facilitating definition, when a change is found to violate a rule. A human operator, i.e. a user, is notified of the alert. Thus the system, which notifies the user, is determining the user being associated with the change via the alert related to the change.).  

As to claim 48, the claim is rejected for the same reasons as claim 45 above. In addition, Kambhammettu, as previously modified with Aggarwal and DiFalco, discloses wherein the reported performance parameter reports a network outage (Aggarwal, Figs. 16-17; [0381], [0401], e.g. network and network device availability.).
The motivations for combining the teachings of Kambhammettu, Aggarwal, and DiFalco are the same as set forth with respect to claim 45 above.
  

Claims 33 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambhammettu, Aggarwal, and DiFalco, as applied above, and further in view of Harvey et al. (previously cited)(US 2004/0252693 A1), hereinafter Harvey, and Cheriton et al. (previously cited)(US 2004/0252693 A1), hereinafter Cheriton.

As to claims 33 and 40, the claims are rejected for the same reasons as claims 1 and 38 above. In addition, Kambhammettu, as previously modified with Aggarwal and DiFalco, does not disclose wherein the computer-implemented method further comprises:
detecting a change to a time-to-live parameter; and
in response to detecting the change to the time-to-live parameter, determining if the change to the time-to-live parameter violates a device start-up configuration.
However, Harvey discloses detecting changes to a device start-up configuration, determining if the start-up configuration change violates at least one of the device start-up configuration guidelines, and changing the changed device start-up configuration into a valid configuration (Col. 3, Lines 7-17, 28-38, and 46-62; Col. 5, Lines 48-59).
Additionally, Cheriton discloses the device start-up configuration guideline specifies a time-to-live (TTL) parameter ([0022]).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to recognize that the guidelines maintained and implemented by the conformance authority of Kambhammettu could be of any type related to the monitored devices of Kambhammettu without affecting the functionality of the system and included to achieve any desired result without undue experimentation and with a reasonable expectation of successfully implementing the guidelines. As such, it would have been obvious to said ordinarily skilled artisan to recognize that the any aspect of the monitored devices of Kambhammettu, as previously modified with Aggarwal and DiFalco, could be changed, including start-up configurations of the devices, and to thus further modify Kambhammettu such that its conformance authority includes with the guidelines, device start-up configuration guidelines with time-to-live parameters as claimed to be detected for changes in the same manner any other parameter and guideline is already detected and determined for changes in Kambhammettu, and similarly disclosed by Harvey since this is merely an obvious variation of the types of guidelines already maintained and implemented by Kambhammettu. And thus as obviously combined, rendering obvious “detecting a change to a time-to-live parameter; and
in response to detecting the change to the time-to-live parameter, determining if the change to the time-to-live parameter violates a device start-up configuration” as claimed. The motivation for doing so would have been to detect invalid changes to the start-up configuration and provide corrections (Harvey, Col. 3, Lines 57-64), e.g. as a response “action" (Kambhammettu, [0039]).


Claims 35, 43, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambhammettu, Aggarwal, and DiFalco, as applied above, and further in view of Harvey

As to claims 35, 43, and 47, the claims are rejected for the same reasons as claims 1, 42, and 45 above, respectively. In addition, Kambhammettu, as previously modified with Aggarwal and DiFalco, does not disclose wherein the conformance authority also has device start-up configuration guidelines, and wherein the computer- implemented method further comprises:
detecting a start-up configuration change to the data processing device; and
in response to detecting the start-up configuration change, determining if the start-up configuration change violates a device start-up configuration guideline.
However, Harvey discloses detecting a start-up configuration change to the data processing device; and in response to detecting the start-up configuration change, determining if the start-up configuration change violates a device start-up configuration guideline and also changing the changed device start-up configuration into a valid configuration (Col. 3, Lines 7-17, 28-38, and 46-62; Col. 5, Lines 48-59).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to recognize that the guidelines maintained and implemented by the conformance authority of Kambhammettu could be of any type related to the monitored devices of Kambhammettu without affecting the functionality of the system and included to achieve any desired result without undue experimentation and with a reasonable expectation of successfully implementing the guidelines. As such, it would have been obvious to said ordinarily skilled artisan to recognize that the any aspect of the monitored devices of Kambhammettu, as previously modified with Aggarwal and DiFalco, could be changed, including start-up configurations of the devices, and to thus modify Kambhammettu such that its conformance authority includes with the guidelines, device start-up configuration guidelines as claimed and similarly disclosed by Harvey since this is merely an obvious variation of the types of guidelines already maintained and implemented by Kambhammettu. The motivation for doing so would have been to detect invalid changes to the start-up configuration and provide corrections (Harvey, Col. 3, Lines 57-64), e.g. as a response “action" (Kambhammettu, [0039]).

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not fully persuasive. For Examiner’s response, see discussion below:

(a)	At pages 6-7, with respect to the rejections of claims 1, 31-35, and 37-48 under 35 USC §112(a), Applicant cites paragraph [0022] of Applicant’s specification for support of the claimed subject matter of “changing the one or more guidelines.” Applicant argues (i) that “provid[ing] a basis” is a justification for doing something and that one of ordinary skill would understand that reasoning to change the guidelines provides underlying support for the process of changing the guidelines and can be the foundation for changing the guidelines. Applicant then argues that as such, “one having ordinary skill the art would readily understand, from this paragraph, that a system can change guidelines based on the reported performance parameters.” Applicant also argues (ii) that the parent patent application claims the claim language at issues and is thus properly described in the originally filed specification.
	As to (a), Applicant’s arguments have been fully considered but are not persuasive. As to  (i), Applicant only cites the same paragraph as used in the rejection and still does not point to any support of Applicant actually changing the one or more guidelines based on a reported performance parameter. While the paragraph does indicate a basis for changing the parameter thereon, nothing in Applicant’s specification states that Applicant took the next step and actually used that basis to change the parameter, let alone indicate how it would be used to change the parameter, e.g. by the claimed system. A suggestion to do possibly something is not the same as actually doing it. Applicant’s specification is completely devoid of actually changing guidelines, and further doing so by the system and based on a reported performance parameter of a processing device after detecting a change as claimed.
	As to (ii), the question of support under 35 USC §112(a) is based on the earlier-filed nonprovisional application and the instant application which is currently being examined. The originally filed patent application 11/205,586, to which the instant application claims benefit, does not recite any further detail on the clamed elements at issue, and as such does not provide support for the claimed subject matter of the instant application.

(b)	At pages 7-8, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that the prior art does not disclose or render obvious “changing the one or more guidelines based on the reported performance parameter” as claimed. Applicant argues that the Office Action improperly substitutes “the reported performance parameter” with “the detected change.”
As to (b), Applicant’s arguments have been fully considered but are not persuasive. The rejection does not simply substitute terms as alleged by Applicant. Applicant completely ignores the rationale of the combination as set forth in the rejection and how the references, once combined, render obvious the claimed elements. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As set forth in the rejection, Kambhammettu and Aggarwal, when combined, render obvious “(a) reporting the detected change together with a performance parameter of the data processing device.” DiFalco discloses steps similar to those of (b) and (c) in the claim, except that the guideline is changed based on the detected change. The rejection then goes on to explain why it would have been obvious to modify also use the reported performance parameter along with the detected change to make the changes by an administrative user. Applicant does not address any of this in these arguments, and as such Applicant’s arguments are moot.

(c)	At page 9, with respect to the rejection of claim 1 under 35 USC §103, Applicant argues that DiFalco fails to disclose or suggest steps (b) and (c) of claim 1. Applicant argues that the same portions of DiFalco are used to both teach changing a guideline and a baseline, and since these are differently claimed elements, such teachings cannot disclose both. Applicant further argues that the Office Action’s assortment that “changing the baseline in response to detecting the state change is also then changing the rule as the values being compared have now changed” disregards the basis on which the baseline and the guidelines are changed. Applicant argues that the guidelines are changed based on the reported performance parameters which DiFalco does not disclose.
	As to (c), Applicant’s arguments have been fully considered but are not persuasive. The claim does recite what actually constitutes a “guideline” or a “baseline” and that they must be completely separate entities. There is nothing in the claim prohibiting a baseline to also act as a guideline based on its use. Thus, if a baseline is used to determine whether a change is conforming or not, then it also acting as a guideline as claimed. Accordingly, any update to the baseline is also an update to the guideline. 
Furthermore, the rejection does not rely on DiFalco in isolation for teaching changing a guideline based on a reported performance parameter. Rather, as discussed previously, this is rendered obvious by the combination with Kambhammettu and Aggarwal as set forth in the rejection. Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(d)	At pages 9-10, with respect to the rejections of independent claims 38 and 45 under 35 USC §103, Applicant argues that the claims recite similar elements to that of claim 1 and as such, the claims are patentable for at least the reasons previously argued with respect to independent claim 1, an also for the respective reasons set forth in the rejection of claims 38 and 45 above.
	As to (d), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b)-(c) above with respect to independent claim 1.

(e)	At page 10, with respect to the rejections of dependent claims 31-35, 37, 39-44, and 46-48, Applicant argues that the claims are allowable for at least the reasons previously set forth with respect to independent claims 1, 38, and 45 by virtue of their respective dependencies.
	As to (e), Applicant’s arguments have been fully considered but are not persuasive for at least the reasons set forth in (b)-(d) above with respect to independent claims 1, 38, and 45, and also for the respective reasons set forth in the rejections of claims 31-35, 37, 39-44, and 46-48 above.

(f)	Applicant’s request for an interview on page 6 is denied because the response has been fully examined and a response fully prepared.  As such, any further amendments will not be considered at this time. Furthermore, Examiner has nothing to suggest to place the application in condition for allowance. Accordingly, it is not apparent “that the interview or consultation would result in expediting the case to a final action” as per MPEP §713.01(IV) ¶12. Should Applicant request an interview with an agenda upon review of this Office Action, such a request will be considered.

(g)	The reply filed is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has not addressed the objection to claim 38. See 37 CFR 1.111 and MPEP §714.03. Accordingly, the objection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167